    Case 0:20-cv-61229-RAR Document 14 Entered on FLSD Docket 09/11/2020 Page 1 of 1


 AO 399 (01/09) Waiver of the Service of Summons



                                       UNITED STATES DISTRICT COURT
                                                                         for the
                                                           Southern District of Florida

                     Joe Alcides Rodriguez
                               Plaintiff
                                  v.                                               Civil Action No. 0:20-cv-61229-RAR
  Sonia Quinones, Chief of Police and Matthew Casey
                              Defendant


                                             WAIVER OF THE SERVICE OF SUMMONS

 To: Eduardo A. Maura
              (Name of the plaintiff's attorney or unrepresentedplaintiff)


        Ihave received your request to waive service of a summons in this action along with a copy of the complaint,
 two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

          I, or the entityIrepresent, agree to save the expense of serving a summons and complaint in this case.

        I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court's
jurisdiction, and the venue of the action, but that I waive any objection     absence of a summons or of service.

       I also understand that I, or the entity Irepresent, must file d serve an nswer or a motion under Rule 12 within
60 days from               09/09/2020            , the date when t I- ' request wa ent (or 90 days if it was sent outside the
United States). IfI fail to do so, a default judgment will be ent ed against m r the entityIrepresent.


Date:           09/09/2020
                                                                                             Signature of the ttornev or unrepresentedparty

                    Officer Matthew Casey
        Printed name ofparty waiving service of summons                                                       Printed name



                                                                                       Qt-ts5 L. Quonst          Address


                                                                                                                    A41
                                                                                                               - ail addre

                                                                                        C           1.1) 3-010c.)
                                                                                                            Telephone number

                                           Duty to Avoid Unnecessary Expenses of Serving a Summons

         Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

          "Good cause" does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant's property.

       If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.

          If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
